Mr. Justice Teller
delivered the opinion of the court.
Defendant in error brought suit in replevin to recover a piano from plaintiffs in error, and had judgment. On appeal to the County Court, the plaintiffs in error were again defeated and have brought the case here for review. They assign and argue several errors, including rulings on evidence, and the giving and the refusal of instructions, but the abstract contains neither the evidence nor any of *187the instructions. Such errors can not, therefore, be considered. The principal complaint is that the plaintiff recovered possession of a piano, without having returned to the defendants a piano taken in part payment for the piano recovered. A supplemental abstract filed by defendant in error shows that the old piano was taken to the residence of the defendants, and that they refused to receive it. It is also urged that the judgment should be reversed because of the overruling of defendants’ motion 'to .vacate the judgment because of an alleged error in describing the plaintiff as a corporation, when in fact there was no such corporation. Inasmuch as the record shows that the court allowed the title to be corrected in the respect mentioned, without objection thereto by defendants, the alleged error is not now available to them.
No error appearing on the record, the judgment is affirmed.
Chief Justice Garrigues and Mr. Justice Burke concur.